UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2719



In Re: PIERRE JOLIGARD, a/k/a Georges Pierre
Joligard,

                                                            Debtor.
_________________________


WILLIAM E. FINDLER; CHRISTINA M. JOLIGARD,

                                           Plaintiffs - Appellees,

          versus

PIERRE JOLIGARD, a/k/a Georges Pierre Joligard,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1281, BK-95-13940, AP-95-1484, AP-95-1506)


Submitted:   July 24, 1997                 Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pierre Joligard, Appellant Pro Se.   William E. Findler, Christina
M. Joligard, Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming the

bankruptcy court's determination that amounts due to Appellant's

ex-wife and the guardian ad litem appointed to represent their

child's interests were not dischargeable in bankruptcy. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Findler v. Joligard, Nos. CA-96-1281, BK-95-13940,
AP-95-1484, AP-95-1506 (E.D. Va. Nov. 12, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2